Appeal from a decision of the Unemployment Insurance Appeal Board, filed April 29, 1975, which affirmed the decision of a referee holding that the initial determination disqualifying claimant for loss of employment due to misconduct *1080effective October 24, 1974 remains in effect because of claimant’s failure to request a hearing within the 30-day statutory period. Claimant did not request a hearing until approximately 76 days after the initial determination. Although she contends in her brief that she was unable to contact the local office to file an appeal because she was sick, she failed to submit any medical proof in support of this contention. At the referee’s hearing, claimant admitted she could have written or telephoned the local office to request a hearing. Under the circumstances, the referee and the board were without authority to review the initial determination. Decision affirmed, without costs. Koreman, P. J., Greenblott, Sweeney, Kane and Mahoney, JJ., concur.